Li

12

13)

14.

15
16
17
18
19
20
21
22
23

24 |

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 1 of 70

 

 

Page 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE MORRISON AS ADMINISTRATOR

FOR THE ESTATE OF ROBERTO GRANT AND
AS MOTHER AND LEGAL GUARDIAN FOR

THE PROPERTY OF SG AND AG, DECEDENTS
MINOR CHILDREN,

PLAINTIFF,

~against- Case No.:;:
17 Civ:6779

UNITED STATES OF AMERICA, FEDERAL
BUREAU OF PRISONS, EXECUTIVE ASSISTANT
LEE PLOURDE, CORRECTION OFFICER KERNS
AND JOHN AND JANE DOE(S) AGENTS,
SERVANTS AND EMPLOYEES OF DEFENDANTS,
DEFENDANTS.

DATE: March 24, 2021
TIME: 10:03 A.M.

DEPOSITION of a Medical Expert
by a Witness, DR. GILL, taken by the
Plaintiff, pursuant to a Court Order and to
the Federal Rules of Civil Procedure, held
at the above date and time, before Lenaya
Lynch, a Notary Public of the State of New
York.

 

Diamond Reporting

800.727.6396 A Veritext Company www.veritext.com

 
& WN

10
i2

12

13

14

LS

16

17

18
19

20

21
22

23,
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 P

Age 2 of 70

 

 

A PPEARANC E S:

Page 2

THE LAW OFFICE OF ANDREW LAUFER, ESQ.

Attorneys for the Plaintiffs
NICOLE MORRISON as ADMINISTRATOR
for the ESTATE of ROBERTO GRANT
and as Mother and Legal Guardian
for the Property of SG and AG,
Decedent's Minor Children

264 West 40th Street, Suite 604
New York, New York 10018

BY: ANDREW C. LAUFER, ESQ.

UNITED STATES ATTORNEY'S OFFICE
NEW YORK SOUTHERN DISTRICT
Attorneys for the Defendants

UNITED STATES OF AMERICA, FEDERAL

BUREAU OF PRISONS, EXECUTIVE

ASSISTANT LEE PLOURDE, CORRECTION

OFFICER KERNS AND JOHN AND JANE
DOE(S) AGENTS, SERVANTS AND
EMPLOYEES OF THE DEFENDANTS

US Attorney's Office

86 Chambers Street, 3rd Floor
New York, New York 10007

BY: JENNIFER C. SIMON, ESQ.

ALSO PRESENT:

LUCAS ISSACHAROFF, ESQ.

 

Diamond Reporting

800.727.6396 A Veritext Company

www.veritext.com

 

 

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 3 of 70

Page 3
i |
2 FEDERAL BF DT PUB AT LT ON Ss
3
4
5 | IT IS HEREBY STIPULATED AND AGREED by and
6 | between the counsel for the respective
7 parties herein that the sealing, filing and
8 certification of the within deposition be
3 waived; that the original of the deposition
10 may be signed and sworn to by the witness
pe before anyone authorized to administer an

12 oath, with the same effect as if signed

13 before a Judge of the Court; that an

14 unsigned copy of the deposition may be used
15 With the same force and effect as if signed

16 | by the witness, 30 days after service of

 

 

17 the original & 1 copy of same upon counsel

18 for the witness.

2-9

20 IT IS FURTHER STIPULATED AND AGREED that

2i all objections except as to form, are

22 reserved to the time of trial. |
23 |
24 “* * * ”

25 |
|

Diamond Reporting
800.727.6396 A Veritext Company WWW.Veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 4 of 70

10
11
12
13
14
15
16
LT
18
19
20
21
225
23)
24

25

 

 

DR. J. GILL

DR. JAME 5 G ILL,

witness,

Page 4

called as a

having been first duly sworn by a

Notary Public of the State of New York, was
examined and testified as follows:
EXAMINATION BY
MR. LAUFER:

Qo. Please state your name for the
record.

A. James Gill.

Q. What is your address?

A. 17 Otter Cove Drive, Old
Saybrook, Connecticut 06475.

Q. Good morning, Dr. Gill.

A. Good morning.

QO. My name is Andrew Laufer, I'm

an attorney.
as administrator for the Estate of Ff
Grant.
regarding that. Please note that al]
your responses to my questions must
verbal form. No nodding or shaking

head as the Court Reporter can't tal

down.

I represent Nicole Morrison

tLoberto

I'll be asking you some questions

Ll of
be in
of the

re that

I know that you've probably

 

800.727.6396

Diamond Reporting
A Veritext Company

www.veritext.com

 

 
10 |

11
12

La

14 |

15

16

17

18
19
20
od
22
23
24
25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 5 of 70

 

~~ Hn WwW & WwW NH KF

 

Page 5

DR. J. GILL

heard all of these instructions before but
as a matter of course, I'm just going to go
through them again. Please wait for me to
ask my question first before you begin your
response as the Court Reporter can't take
us down at the same time. If, at any time,
you want to take a break, speak with

Counsel or for any other reason, that's

just fine. Dr. Gill, are you currently
employed?

A. Yes, I am.

QO. Where are you currently
employed?

A. The State of Connecticut.

Q. In what capacity?

A. I'm a chief medical examiner

For the State of Connecticut.

Q. Can you briefly describe for
me, even though it seems obvious, what your
duties and responsibilities are, in
general?

A. I have administrative duties at
the office but I also perform death

investigations and autopsies.

Diamond Reporting

 

800.727.6396 A Veritext Company www.veritext.com
Ww

10

11

12

LS

14

15 |

16 |

17
18
9

20)

21
22
23
24

25

Case 1:17-cv-06779-RA-DCF

ao wu

 

 

Document 92-7 Filed 08/05/21 P

DR. J. GILL

Q. Does the State of Connect

allow you to be

such as this?
A. Yes.

in fact, hired

Ov. Were you,

Age 6 of 70

icut

hired privately in matters

by the

United States Attorney's Office to act as

an expert on their behalf in this case?

A. Yes,
Q. Were you paid for this

retention?

A. Yes.
Q. How much were you paid?
A. I think so far, I probabl

I was retained by them.

billed about 7,000 dollars or something in

that ballpark.

Q. Have you worked for the United

States Attorney's Office before?

A. I've been called to testi

Fy Lox

 

them before and I have been retained by
them before, yes.
QO. Do you recall how many times?
A. No.

G:; How long have you been -7 I'm
assuming that you're a forensic pathologist
Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 

 

 
vn Oo & Ww N

10
Ld

12

13 |

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 7 of 70

 

 

Page 7
DR. J. GILL
as well, correct?
A. Correct.
| Q. How long have you been a
forensic pathologist for?
A. Since July -- well, since '97,
| '98, I think I got boarded in '98.
Q. That was my next question, are
you board certified as a forensics
| pathologist?
A. Yes.
Q. Where are you board certified?
A. By the American academy of --
sorry, the American Board of Pathology,
board of anatomic and forensic pathology.
Q. What state or states are you

licensed to practice medicine?

A. New York and Connecticut.

Q. Have you practiced medicine in
New York before?

A. Yes.

O. In the capacity of prior
employment by the United States Attorney's
Office, have you been retained revolving

wrongful death cases?

 

 

 

Diamond Reporting

800.727.6396 A Veritext Company www. veritext.com
4a wn WwW & W DN

10

11

12 |

13
14
15
16
at

18

19 |

20

21
22
2
24

25

 

 

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 8 of 70
Page 8
DR. J. GILL

A. I think most of them are |kind
of criminal matters but yeah, I think
generally, they're criminal.

Q. Not in the civil realm sq much?

A. Not so much, no.

Q. Have you given testimony /in the
civil realm in relation to wrongful |death
cases in your career?

A. Yes.

Q. Can you approximate how many
times?

A. I’m not sure -- for wrongful
death, you mean a malpractice type thing?

Oo. Anything. Yeah, malpractice or
you know, murder or anything.

A. It probably -- yeah, dozens of
times.

iQ You've testified in various
different jurisdictions?

A. Yes.

Qo. Outside of Connecticut and New
York?

A. Correct.

Q. In conjunction with this

Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 

 
J

10
A
12
L3
14
15
16
17
18
19
20
21
22
23
24
25

n o F& W NHS FF

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 9 of 70

 

Page 9

DR. J. GILL
particular matter, were you provided any
types of materials by the United States
Attorney's Office to review which you used
in the formation of your opinions in your
report of February 5th, 2021?

A. Yes.

Q. Could you tell me what
materials you were provided by the United
States Attorney's Office?

A. Sure. I'm going to refer to my
reports.

Q. That's fine. I guess for the

record, we'll agree that we're all looking

at your report right now of February 5th of
2021?
A. Correct.
MS. SIMON: Just do you want ta

mark that as an exhibit just for

 

clarity later?

MR. LAUFER: Why don't we mark

| that as Plaintiff's Exhibit 1?
(Whereupon, Dr. Gill's February
5th, 2021 Report was marked as

Plaintiff's Exhibit 1 for

 

 

Diamond Reporting

800.727.6396 A Veritext Company www.veritext.com
kid

12

13

14

1S

16

Li

18

19

20 |

21
22
23
24

25

 

 

autopsy report, neuropathology repor
notes, essentially a file that they
including the autopsy images and the

radiographs and the autopsy notes,

 

toxicology reports, the OCME hospit
report of death form, medical recor
New York Presbyterian Hospital, Bur

Prisons and Health Services! medical

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 10 of 70
Page 10
DR. J. GILL
identification as of this date by the
Reporter.)
he Are you ready for me?
A. Yep.
Os Okay, just tell me the
documents that you reviewed in furtherance
of writing your report of February 5th that
was provided to you?
A. Yes, so the New York City
Office of Chief Medical Examiner, their

t, case

sent

1
s £rom

au of

records, the FBI 302 investigative reports,

inmate incident report, Metropolitan

Correction Center staff memos, New York

State Department of Correctional Services

health services and the plaintiff

disclosure.

 

 

 

800.727.6396 A Veritext Company

Diamond Reporting

 

www.veritext.com
mn & Ww NH FH

~J

11

12

13

14 |

15

16

17

18 |

19 |

20
21
22
23
24

25

 

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 11 of 70

 

Page 11

DR. J. GILL

Q. Were these the complete
documents and alli of the information that
you reviewed and you used to form the basis
ef your report?

A. I believe so, yes.

Q. Is there anything else that you
used aside from what you have listed here?

A. No.

Q. Did you take any notes during
the course and scope of drafting this
report?

A. No.

QO. Did you take any notes in
preparation for this deposition today?

A. No.

Q. Did you make any notes at all

in your review of this particular incident?

A. No.
Q. So let's start with regard to
what you had actually reviewed. Could you

tell me what synopsis you came up with with
regard to what occurred regarding Mr.
Grant?

MS. SIMON: Objection. You

 

 

Diamond Reporting

800.727.6396 A Veritext Company Www.veritext.com
yo 6

WwW

10

LoL

12

13

14

15 |

16
17
18
19
20
22
22

23 |

24

2c

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 12 of 70

 

 

o oOo 1 HD WwW F

 

DR. J. GILL

should be more --

what you mean by what synopsis.

have his report.

MR. LAUFER: Right,
kinda go

going to

I'm not quite

T want
through his report and

start asking him a few

Page 12

sure

You

to
I was

other

questions about his conclusions.

We're not getting to his opini
yet. All right,
that, That might be better.
Qo. What information, from th
documents that you've just listed, c
use to derive the synopsis that you
here on Page 1 of your report?

A. Well, it varied. I mean
are different parts that went into
different parts of the report.

QO. Fine.

It seems as if you

ons

let me rephrase

Le
lid you

list

there

focused on his medical history of cardiac

issues. Chest pain,

shortness of breath,

things of that nature from about fiye years

prior to this incident,

MS. SIMON: Objection to

is that correct?

form.

A. I did describe his past medical

 

800.727.6396

Diamond Reporting
A Veritext Company

 

 

www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 13 of 70

 

Page 13
1 DR. J. GILL
2 history of intermittent chest pain and
3 shortness of breath with exertion and his
4 anemia, yes.
5 QO. Right. And that was diagnosed
6 back in May of 2010, correct, according to
7 your report?
8 A. I don't recall the exact dates

9 but yeah, he had a treadmill test on --

10 2011.

Lia QO. That was a normal stress test,
12, is that correct?

13 A. Correct.

14 Q. With regard to cardiac issues,
15 they can resolve, is that correct, during
16 | the course and scope of someone's life?

17 A. It depends upon the cardiac

18 event that you're talking about.

19 Gx I'm talking about specifically
20 what's referred to here regarding Mr.
21 Grant. These types of issues with regard

22 to what you had listed as his past medical

23 history, shortness of breath with exertion,

 

24 those types of things can resolve, can they

25 | not? Naturally.

| —

Diamond Reporting
800.727.6396 A Veritext Company Www.veritext.com

 

 
& WwW N

uo

a
12
13
14
15
16
17
18
19
20

21

22 |

23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Pa

ge 14 of 70

 

 

 

DR. J. GILL

A. Well, they're intermitten

they can come and go.

Q. It's not something that's

Page 14

 

chronic that can be there for the rest of

his life necessarily?

A. It depends what's causing then.

If what's causing them is a chronic

disease, then yeah, they're going to be
coming and going.

Q. I'll represent to you that my
client was found unconscious on May/|18th,
2015 at approximately 23:40 hours within
bis. tier: CPR was performed on him Can

you describe for me how one properly

performs CPR,

A. You know, it's getting a

bit out of my area of expertise. I
obviously, I've had training in CPR

years ago but in general,

what technique is used?

you follow the

little
mean

many

 

 

 

ABC's. Airway, breathing, circulation and
you try and maintain the ventilation and
oxygenation as well as the circulation.
Q. But you did opine that in your
report, did you not, that some of Mr.
Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com
WOW NH -

10 |

cae

12
3
14
LS

16

Lt. |

18 |

13
20
21
22
23

24

25 |

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 15 of 70

 

 

 

Page 15

DR. J. GILL
Grant's, if not all of Mr. Grant's neck
injuries, were caused by the performance of
CPR on him, did you not?

A. Yes, ZI did.

Q. What is your understanding of
how to perform CPR properly?

A. Well, proper CPR means that
you're able to continue the circulation and
ventilate the patient.

Q. How does one go about doing
that, specifically?

A. Well, I mean there's a whole
algorithm and protocol but you establish an
artificial ventilation respiratory system
and then you try and either convert the

heart back into a normal rhythm with

 

electricity or you do CPR or chest
compressions to try and maintain the
circulation.
Q. Chest compressions means
putting pressure on the chest cavity itself
to restart a sinus rhythm, is that correct?
A. No.

Q. What does it mean then? You

 

 

Diamond Reporting

800.727.6396 A Veritext Company www.veritext.com
-& WW NY EF

na wu

10
11.
12
13
14
15
16
17
18
19

20

21 |

22 |

ae
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 16 of 70

 

 

DR. J. GILL

can describe for me what that means.

A.

It means you're trying td

Page 16

Just

pump the heart yourself with your hands.

It has nothing to do with the rhythm or

restarting it but you need electricity to

do that. You're trying to keep the

pumping by pushing on it,

by pumping

heart

the

blood to the brain and so forth to keep the

circulation artificially maintained/until
you can restart the heart.

QO. What about clearing airwaves,
is that part of doing CPR?

A. Assessing the airway, making
sure there's no blockages initially|jand

then yes -- then you need to --

person's not breathing, you need to

because the

 

artificially get air into their lungs and
get it back out. So that would be part of
CPR.

Q. How does one go about doing
that?

A. There are a variety of ways.
You can do mouth-to-mouth resuscitation or
you can put in a breathing tube or mask

 

800.727.6396

Diamond Reporting
A Veritext Company

www.veritext.com

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

an Ww & WwW NH HF

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 17 of 70

 

Page 17
DR. J. GILL
with a bag to try and do that.
)! Do you know how that was done

while first responders initially found Mr.
Grant and instituted CPR on him, as the one
you did in your report?

A. As I recall, there was mention
of a masked tube that was forcibly,
initially put in. Ultimately, he did have
an endotracheal tube because that was what
was found at autopsy.

QO. Well, the endotracheal tube is
| usually put in at the hospital or by EMS,
is it not?

A. It can be a medic/ambulance
person, hospital, yes.
| Q. The EMT or something like that.
Did you read any information that
mouth-to-mouth resuscitation was actually
performed on my client?

A. I don't recall seeing anything
about mouth-to-mouth resuscitation, no.

QO. While performing some sort of

mouth-to-mouth resuscitation, does that

 

require compression be placed on either

 

 

Diamond Reporting

800.727.6396 A Veritext Company www. veritext.com
WwW

aq wu

10

11

12
13
14

15

16 |

17
18
19

20

54

22

23

24

25 |

 

DR. J. GILL

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 18 of 70

Page 18

side of the victim's neck against where the

carotid arteries are located?

A. You may put tracheal pressure

when you're intubating someone but as far

as mouth-to-mouth, no.
Q. Does that also mean putti
pressure on the trachea itself exter
to perform mouth-to-mouth resuscitat
MS. SIMON: Objection to

Can you clarify what we're tal
about,
you can just re-ask that one.

Gis When performing CPR,

mouth-to-mouth resuscitation is part

doing that,

are we talking about -7

ng
tnally
rion?
form.
king

maybe

of

performing that activity,

putting pressure on the trachea externally?

A. No,

bi; a

that wouldn't be part

of

a How about putting pressure on

the hyoid bone?
A. No,

ie

that wouldn't be part of

QO. Now merely because someone may

have a chronic condition like a heart

 

800.727.6396

Diamond Reporting
A Veritext Company

www.veritext.com

 

 

 
e WwW NY HB

12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 19 of 70

 

Page 19

DR. J. GILL

condition or high blood pressure for that
matter, I believe Mr. Grant suffered from
high blood pressure, that doesn't mean that
that is necessarily the cause of one's
death, would you agree with that statement?

A. It's a potential cause and you
need to look at the entire case and put it
all together to make the final diagnosis.

QO. Potential, sure, but someone

 

| could also be murdered too. I mean if
there's evidence to show that maybe they
suffered blunt force trauma or
strangulation, would you agree with that?

A. That's why I said you need to
look at the whole picture, correct.

QO. Strangulation can also cause
cardiac arrest, can it not?

A. Cardiac arrest means you're

dead so anything that's going to cause your

 

death is going to cause cardiac arrest.

Qo. Of course, and strangulation is
| ene of those things as well, right?
| A. Yes.

QO. Can strangulation also cause a

 

 

Diamond Reporting

800.727.6396 A Veritext Company Wwww.veritext.com
H

Ww NN

10 |

11

12
+3
14
LS
16

17

18

19
20
21
22
23
24

25

 

DR. J. GILL

compression of the hyoid bone?
A. Yes, it can.
QO. Mr.

found to be compressed in

instance, was it not?

A. I don't think I can make

conclusion.

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 20 of 70

Page 20

Grant's hyoid bone was

this particular

that

Q. Did you review the medical

reports and the notes,
earlier, and the coroner's report?
A. Yes, I did.

QO. Did you notice,
documents,
the hyoid bone?

A. There's hemorrhage aroung
hyoid bone but that doesn't necessat

mean compression.

Q. I understand that but dic

as you stated

in any of

those

that there was compression of

i the

rily

1 you

review any documents which stated that

there was compression of the hyoid f
That's my question to you.
A. I don't recall.

to point it out to me.

specifically.

Done?

You would have

I don't recall

 

800.727.6396

Diamond Reporting
A Veritext Company

 

 

www.veritext.com
oC ey ny Ww MN -

~J

10
11
12
13
14
15

16

17

18
13
20
21
22
23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 21 of 70

 

Page 21

DR. J. GILL

Q. You would agree that a hyoid
bone doesn't necessarily need to fracture
in order for someone to be choked to death?

A. That's correct.

Q. It can be just merely
compressed, is that correct?

A. Correct.

QO. Would you agree that
pericarotid artery hemorrhages bilaterally
is not usually something that occurs when
performing CPR?

A. Again, let's be clear about
CPR: I mean if you're talking about CPR,
which includes potentially intubation and
so forth, then I would say yes, it can
happen but if you're just talking about
mouth-to-mouth resuscitation, I would say
no.

QO. Do you know whether or not Mr.
Grant was intubated while he was at the
prison?

A. I recall a mask with some type
of tube that was placed in it but I don't

know when the actual intubation happened.

 

 

 

Diamond Reporting

800.727.6396 A Veritext Company WWW. Verilext.com
& WW N

10
JL
12
13
14

L:3

16 |

17

18

19 |

20

2k

22 |

23

24

25 |

 

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 22 of 70
Page 22
DR. J. GILL

Q. How about distention of neck
veins and temporal vessels, would that
occur during the performance of CPR?

A. Yes.

Q. How about petechial hemorrhages
of the eyes and soft tissue and muscle,
would that occur as a result of the
performance of CPR?

A. Yes.

Q. Could that also occur when
someone's being strangled?

A. Yes.

Ou Can distention of the neck,
veins and temporal vessels also occur as a
result of someone being strangled?

A. Yes.

Os You also stated, in your
opinion, that there was some minor blunt
injuries, hemorrhages under the scalp but
there was more than just hemorrhages under
the scalp with regard to blunt force trauma
in this instance, wasn't there?

A. There was some bruising [I think
at the shoulder. I'm not sure whatielse.

 

800.727.6396 A Veritext Company

Diamond Reporting

www.veritext.com

 

 
r WwW NHN #

wo

10
11
12
13
14
Ls
16
Ly
18
29
20
21.
22
23
24
25

o Oo ~T MH

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 23 of 70

 

Page 23

| DR. J. GILL

| There were no fractures or anything like

 

 

that.

MR. LAUFER: I understand. I'm

going to draw your attention -- we'll
| mark it as Plaintiff's 2 -- the

Office of the Medical Examiner, City
of New York autopsy report.

(Whereupon, Office of the
Medical Examiner, City of New York
Autopsy Report was marked as
Plaintiff's Exhibit 2 for
identification as of this date by the
Reporter.)

QO. Let me know when you're ready.

A. Yes, I'm ready.

QO. You would notice under final
diagnosis, the first page here. Number 1,
blunt force trauma of head, neck, torso and
extremities. You would agree that that's a
little bit greater than what you had stated
in your report as under Number 5, the
conclusion, there were minor blunt
injuries?

MS. SIMON: Objection.

 

Diamond Reporting
800.727.6396 A Veritext Company Www veritext.com
N

uo

10

11 |

LZ
i3
14

Ls

& WW

16 |

17 |

18
19

20

21 |

22

23

24

eo

 

 

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 24 of 70
Page 24
DR. J. GILL

A. No. I mean that's describing
where they are but I mean it's degree of
the blunt injuries that I'm talking jabout.
Not to where they are, no.

Q. Well, you would agree that
head, neck, torso and extremities covers
basically the entire body, does it not?

A. Well, it doesn't cover all the

| extremities but some of the extremities,
yes.

Q. Well, they say extremities.

They don't specify, do they?
MS. SIMON: Objection.

A. I don't know. You would /have

| to look through the actual diagnosis.

QO. Let's go down to M. They have
a conclusion of final diagnosis of
hemorrhage, left forearm muscle, right
elbow. Left forearm muscle -- it looks
like five inch hemorrhage. Would you agree
with that?

A. I have no reason to disagree
with it.

Q. Right elbow, a half inch

L
Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 

 

 

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 25 of 70

 

Page 25
4m DR. J. GILL
2 hemorrhage?
3 A. Correct.
4 QO. Left shoulder, four inch
5 hemorrhage?
6 A. Correct.
7 Q. Right lateral chest soft
8 tissue, one inch hemorrhage, would you

g agree with that?

10 A. Yes.

La QO. Would you agree that those

12) injuries are significant?

13 | A. It depends what you mean by

14 Significant.

15 Q. Well, as to type of blunt force

16 as to the fact that the decedent suffered

17 from blunt force trauma.

18 A. I'm not sure that they're all
19 due to blunt force trauma, frankly.
20 Q. Well, I understand that but

21 this is the conclusion of the New York City

 

22 medical examiner's office that these

23 hemorrhages existed?

24 A. Correct.

25) QO. That in general, when someone

 

 

Diamond Reporting
800.727.6396 A Veritext Company Www.veritext.com
10
ek
12
13
14
LS
16

17

18 |

19
20
21

22

23 |

24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 26 of 70

 

 

DRio ds GlEL

suffers a heart attack, they don't h

this type of hemorrhage, the way it'

described here under M, throughout t

body, does it?

A. It depends. It depends qa

factors.

QO. There was also a tracheal

hemorrhage under Letter H and they'fr

Page 26

ave

heir

n many

ring

e

claiming it's large, the medical examiner's

office. What causes that?

A. Force to that area, blunt
force.

QO. Could that also include

strangulation?

A. It could include that, yes.

QO. There's also evidence of

deep

lung pericardial laceration, one inch, left

lower lobe. Could that also be caused by

blunt force trauma?

A. By definition, a laceration is

blunt force trauma. I think that injury is

actually an artifact of the autopsy

just can't see how you could get a

I

laceration to surface at the lung without a

 

800.727.6396 A Veritext Company

Diamond Reporting

www.veritext.com

 

 

 
Ww NH -

11

12

13 |

14
15
16
17
13

19

20 |

21
22
23
24
25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 27 of 70

 

Page 27
DR. J. GILL
rib fracture frankly. So I really don't
| know what to make of that frankly.
QO. Well, I mean it's possible that

that can happen if someone is struck in the
ribs, could it not?

A. To lacerate the lung, no. I
mean you may get some bruising but you're
not going to lacerate the lung from a blow

to the chest, no.

Q. Well, not necessarily to the
| chest. You don't need to blow someone to
the chest. They could be struck at the

torso, the rib level multiple times and
that can cause that type of injury, could
it not?

A. Not a laceration, no.

Q. You would agree that the
toxicology report was negative with regard
to any drugs found in my client's systen,
correct?

A. I would agree that they did not
| detect any drugs in the system.

QO. You're aware of what standard

of care is, right, the phrase standard of

 

 

 

Diamond Reporting

800.727.6396 A Veritext Company www veritext.com
I oo we

10
11
12

L3

14)

15
16

17

18)

19
20
21

22

23 |

24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Pa

ge 28 of 70

 

WwW WN

 

DR. J. GILL
care?

A. In general.

Q. Back in 2015, the type of
that were run by those examining Mr.
Grant's body were the ones that were
generally used in the course and scg9
making these kinds of determinations
regard to any kind of toxicology?

A. Yes, I think that's a fai
statement.

Q. You had also stated that
had reviewed some 302's and some wit
statements from the prisoners?

A. Yes.

Q. Did you find them all
consistent, were there any inconsist
in those statements about Mr. Grant
to him collapsing?

A. Yeah, I think you're alwa
going to find little inconsistencies
think looking at the big picture,
everything fit for me.

Q. You don't agree that whil

inmate said that he was sitting down

Page 28

tests

pe of

with

you

ness

encies

prior

ys

but I

e one

and

 

800.727.6396 A Veritext Company

Diamond Reporting

 

www.veritext.com

 
i)

ao uu & WW

10
ii
12
13
14

15

16

17
18
19
20
21
22
23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 29 of 70

 

Page 29

DR. J. GILL

| slumped over and then one inmate said that
he was standing up and then fell to the
| ground is a significant inconsistency?
A. No.

Q. You don't find it inconsistent
that one inmate said that he was having a
full conversation and then fell over and
another stating that he was completely
silent and then slumped over?

A. No.

QO. Let's go to your opinions here.
I'll ask again, we'll start with one.
While you state that enlargement of heart
| can cause a fatal arrhythmia, there was no
indication that Mr. Grant was suffering
from any kind of arrythmia or any other
kind of similar condition at the time of
his death?

A. I would disagree with that.

 

QO. That he was suffering from
arrythmia, did you review any records to
show that he was suffering at the time from

an arrythmia?

A. Yeah, he had a sudden death.

 

 

Diamond Reporting

800.727.6396 A Veritext Company www veritext.com
10

11

12

13

14
15
16

17

18

1S
20

21

22 |

23
24

25

Ww NO F

 

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 30 of 70

 

DR. J. GILL
That's from an arrhythmia.

Q. Well,

I understand that's

Page 30

your

opinion but I'm talking about past medical

history.
acute that just occurred right at hi

or was he

Was this something that was just

s death

suffering from an arrhythmia;

prior to him passing away, did you review
any medical records that had indicated
that?

A. There wouldn't be any medical
records showing an arrythmia. What/you're
looking for is anatomical substratej/that
would explain an arrhythmia. I can|t see
-- no one can see an arrhythmia at autopsy.

So you're looking for a disease that's the

extent --

that would explain a sudden

cardiac death and he has two components of

that,
disease which by itself,
sudden death.
with this exact same heart disease.
well as the coronary artery disease

has two types of heart disease that

can cause a sudden unexpected death

I've seen people drop

the hypertensive cardiovascular

would explain a

dead

As

So he

both

 

800.727.6396

Diamond Reporting
A Veritext Company

 

 

www.veritext.com
& WwW NN FH

10

11

12

13

14

15

16
17
18
19
20

21

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 31 of 70

 

Page 31
DR. J. GILL
Q. Right, but --
A. -- cause a sudden arrhythmia.
QO. I apologize for interrupting
you. You could also detect diagnostically

an arrythmia, could you not, a heart

arrhythmia prior to someone dropping dead?

A. Well, I mean if you have an EKG
| hooked up to them, you can. Sure.
Oo. An EKG is something that would

detect something like that, would it not?

As That's what it's meant to do,
check the heart rhythm. Yes.
Q. If someone is suffering from

atrial fibrillation or any other kind of

heart pathology, an EKG would do that,

 

| would it not?

| MS. SIMON: Objection. Maybe
you can just clarify, you're talking
about before someone dies. If you
could indicate in your question at

| what point in time that we're talking

about,

MR. LAUFER: Any time. It

|
|
|
doesn't matter.

 

 

 

Diamond Reporting

800.727.6396 A Veritext Company Wwww.veritext.com
10

Lx

12
13
14
15
16
17
18
19
20
21
22
23

24 |

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 32 of 70

 

 

 

DR. J. GILL

Og Before they die,
hooked up to an EKG machine, especi
someone with a history of heart iss
this would be something that would

periodically, would it not, to asce
the rhythm of the heart?

A. Yeah, people can have a
completely normal EKG during their

they're not symptomatic or not havi

Page 32

if they're

ally
ues,
be done

rtain

when

ng a

 

problen. When you're having this irregular
rhythm, it's like turning off a light
switch. You have a totally normal rhythm
and then all of a sudden, it goes into an
irregular rhythm and the person loses
consciousness and dies.

O's I completely understand 7-

A. So an EKG, a minute before this
happened was probably going to show/a
normal rhythm.

Q. That's not my question. My
question is was there any indication in
this gentleman's history, Mr. Grant!s
history, where an EKG demonstrated that he
was suffering from a heart arrhythmia?

Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 

 

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 33 of 70

 

Page 33
1 DR. J. GILL
2 | A. No, and that's not unusual. We
3 don't -- many people have normal EKG's and

os then drop dead with that normal EKG the

5 next day.

6 QO. But many individuals who also

7 drop dead, as you had described, also don't
8 have blunt force trauma throughout their

9 body, do they?

10 MS. SIMON: Objection to form.
11 A. Some of them do.

12 Q. You're saying that someone

13 whose arrythmia was never detected and they

14 suddenly just collapse and die and

15 throughout their body, they suddenly have

 

16 blunt force trauma throughout their head,

17 | torso and extremities?

18 A. I mean I think throughout their
19 body -- technically, you're correct but

20 we're talking about a little hemorrhage in

21 the arm which is probably from a

22 intravenous line that they put. He had a
23 collapse which could cause injury. We see
24 blunt injuries on people with unprotected

 

25| falls from cardiac deaths everyday. When

Diamond Reporting
800.727.6396 A Veritext Company WWW. Veri[exL.com

 
& W NO FH

no wu

10
ad
12
13
14
i5
16
17
18
19

20

Oa

22
23
24

2

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 34 of 70

 

 

800.727.6396

DR. J. GILL

someone has a cardiac event,

they hit their head on the floor. T

a laceration.
We're not talking about bruises all

the place, fractures, lacerations,

abrasions. We're
bruising.

I understand that. Some

QO.

bruising not just to the left forear

whid

muscle - which is five inches,

left shoulder

large right elbow,

right lateral chest soft tissues.

not just talking about one on his arf

we're talking about throughout his body.

they co

That is very common t

talking about some

Page 34

llapse,
hey get
o see.

over

th is

and

We're

m,

I

mean you would agree that the medical

examiner's report is probably the most

accurate about what occurred here,
you not?
A.
injuries but you know, the elbow is
common place for
person collapses, their elbow hits

something. Their shoulder, you see

a falling type injury.

would

It certainly describes the

a

A

you

can see hemorrhage on the chest from CPR.

 

 

Diamond Reporting
A Veritext Company

www.veritext.com

 

 
10 |

11

12 |

13
14
Lb
16
17
18
L9
20
21
22
23

24

25 |

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 35 of 70

 

» WwW NN HB

 

Page 35

DR. J. GILL
So they're all blunt injuries because it's
blunt force even though it's from CPR.

QO. How about hyoid bone
compression; would you agree that people
that usually collapse suddenly from this
type of an affliction, that you're basing
your opinion on, generally don't have
compression of their hyoid bone?

A. Again, they generally don't
have hemorrhage or compression around the
hyoid bone unless they've been attempted at
resuscitation.

Q. They generally don't have
petechial hemorrhages of the eyes and
preorbital soft tissue and muscle, you

would agree with that, right, generally?

A. It depends what they're dying
of. You can get petechia from other
causes.

Q. Right, like oxygen deprivation

could cause that, could it not?
A. No.
Q. How about straining from being

choked to death, could that cause those

 

Diamond Reporting

800.727.6396 A Veritext Company WWw.veritext.com

 
10
aid
L2
13
14
15
16
17
18
19
20

21

22 |

23

24

25 |

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 36 of 70

 

 

DR. J. GILL
types of afflictions?

A. It's more

Page 36

of an interruption in

the blood supply to the head where you're

 

interfering with the blood returning to the
heart. That's what causes petechia.

>. And strangulation could cause
that, could 1t mot?

A. Yes.

Q. Pressure on the carotid
arteries could prevent blood from going to
the brain, could it not?

A. Correct.

Q. That could cause these types of
injuries, could it not?

A. No. Pressure on the carotid
artery wouldn't cause petechia.

Q. Bilaterally on the carotid
artery and the trachea?

A. No.

Q. Your basis on saying that the
decedent was lucid before he died was just
on the statements of prisoners, was/it not?

A. Yes.

i. Not on any medical personnel?

Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 

 
W WN

13
14
15
16
17
18
Lg
20
21
22
a3
24

ZS

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 37 of 70

Page 37
DR. J. GILL
A. I don't think there were any
medical personnel there.
C2, Let's talk a little bit about

the toxicology report, your finding under
Number 4. You stated that no synthetic
cannabinoids were detected in the
toxicology test. You would agree with
that, right?

A. Correct.

 

QO. In 2014, there were over 170
different known synthetic cannabinoids.
You would agree with that statement,

correct?

 

| A. Yes,

Q. But you understand that the
year of death was 2015, was it not?

A. Yes.

Q. Did the testing change from
2014 to 2015 with regard to testing for
synthetic cannabinoids?

A. I think we're talking about two
different things. MS was -- what they
tested for in 2015 were for 32 of them but

prior to that testing, there were over 170.

 

 

 

Diamond Reporting

800.727.6396 A Veritext Company www. veritext.com
& WwW N

uo

10

11

12

13
14
15
16
17
18
19
20
21
22

23

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 38 of 70

 

 

DR. J. GILL
They just didn't test for all LTO s
only tested for 32 of them.

Q. But you would agree that

Page 38

They

that

was a standard that NMS Labs would use in

testing for cannabinoid use back in
A. From the report,
ones that they were able to detect.

weren't able to detect all 170.

2013?

those are the

They

Oi I understand that but they also

may not have found it necessary to ¢t

fest for

170 because they may have been similar
enough to the 32 general ones that they
tested for, is that correct?
MS. SIMON: Objection to/|form.
Q. You can answer the question.
A. I think it's getting a little
bit out of my area of expertise but/my --

any toxicology lab is --
test and identify, they will.
spoken to people at NMS and they're
to try and be able to identify more
more of these but it's tough to get

and so forth.

0, Well,

the more they can

I mean I've

looking
and

samples

synthetic cannabinoids

 

800.727.6396

Diamond Reporting
A Veritext Company

 

 

 

www.veritext.com
10 |

a1

12

13 |

14

15

16

17 |

18.

19

20

21

22

23

24

25 |

ana wow & WwW NY FF

 

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 39 of 70

 

Page 39
DR. J. GILL
are also outside the scope of your
expertise, is it not?
A. No.
Q. Well, in terms of how many

there are, in terms of use and how they're
ingested and things of that nature, is that
within your expertise?

A. Yeah, that's apart of forensic
pathology. We see people abuse these and
we have to be able to test for them and
diagnose them and interpret them. sure.

Q. Now let's go to Number 5. You
said there was minor blunt injuries,
hemorrhages under the scalp of the head but
none of them caused or contributed to
death. You would agree that the New York
City examiner's report didn't refer to any
eof the blunt force trauma suffered by Mr.

Grant as minor, would you not?

A. I would have to look at the
report.
Q. But you reviewed the report in

furtherance of drafting your report, did

you not?

 

 

Diamond Reporting

 

800.727.6396 A Veritext Company www.veritext.com
10
a
12

LS

14)

iS
16
Lt
18
19
20
i
22
2:3
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 40 of 70

 

 

A.

Q:.
Hua?

A.
past?

| A.

Hua?

A.
forensic

O's

A.
his work.

Q.
Jennifer
her?

A.

Q.
before?

A.

QO.

A.

do you know the plaintiff's expert, De.

pathologist.

di,

Page 40
DR. J. GILL
Yes, J did.
Let's go to Paragraph 6. Now

Yes.

Have you worked with him/in the

Yes.

What is your opinion of Dr.

He's a New York board certified

Do you respect his work?

I'm not that familiar with all

How about the medical examiner,

Hammers, are you familiar with

Yes.

Have you worked with her

Yes.
Do you respect her work?

From the report I've seen here,

 

 

800.727.6396

Diamond Reporting
A Veritext Company www.veritext.com

 
Ww NW

Pa

11
12
13
14
1 3
16

17

18

19
20
21
22
23
24
25

o oOo AI HD Ww

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 41 of 70

 

Page 41

DR. J. GILL
it seems pretty complete.

QO. You don't think that she
misrepresented anything or lied or anything
like that in the report?

A. No.

QO. You mentioned in this Paragraph
6, hypertensive and/or atherosclerotic
cardiovascular disease are well-recognized
as causes of sudden death. You stated
that, correct?

A. Yes.

Q. But it doesn't necessarily mean
| that that is what Mr. Grant passed away
from, this is just your opinion?

A. No, those are facts. I mean
people die everyday from those diseases and
it's a matter of looking at the whole
picture and putting it all together and not

just -- you can't look at the autopsy ina

 

| vacuum. You need to look at the
circumstances surrounding it otherwise, you
may Misinterpret findings at autopsy.

QO. Like the various blunt force

| trauma the decedent may have suffered fron,

Diamond Reporting

800.727.6396 A Veritext Company www.veritext.com

 
o ya non oO & W DN

10
11
12

Ls

14 |

15
16
re
18
19
20
a
22

23

24

25

 

 

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 42 of 70
Page 42
DR. J. GILL
correct?
A. There's blunt force trauma
there. The question is what caused|it.
QO. Bilateral compression of |the
carotid arteries, correct?
A. There's hemorrhage around the
carotid arteries.
Q. And the tracheal rings as well?
A. Correct.
Q. The petechial hemorrhage of
the eyes and soft tissues, you woul agree

that that's significant as well, correct?

A. It can be. We see it pr

tty

frequently. Again, you need to interpret

those in the eceontext of the entire case.

QO. You would agree that the

medical records that you reviewed regarding

Mr. Grant's cardiovascular issues were

from 2010 and 2011, is that correct’
A. I believe so, yes.
Q. Did you review any other
cardiovascular medical records or hj
regarding Mr. Grant's heart from 20:

the date of his death in 2015?

Lstory

Ll £0

 

800.727.6396 A Veritext Company

Diamond Reporting

www.veritext.com

 

 
Ww WN

&

10
11
Li?
13
14

1'5

16 |

17
18
19
20
21
22
23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 43 of 70

 

qa ao wu

 

Page 43

DR. J. GILL

A. I mean the autopsy report which
Showed it but no, I don't remember any
other medical records.

Q. So there's a four year gap
there up until the autopsy report, is there
not, regarding any type of history
regarding Mr. Grant's heart?

A. I don't recall all the dates
but that's probably fair.

Qo. I'm going to turn to some prior
deposition testimony that you gave in
previous cases. I noticed that on your CV,
I don't think that you listed any of your
prior deposition testimony, is that
correct?

A. No, correct.

QO. I would like to draw your
attention to a case from the appellate
court of Illinois, Greco, the Orthopedic
and Sports Medicine Clinic, PC, do you
recall testifying at trial for this
particular case back in 2015?

A. Yes.

Q. Do you recall giving testimony

 

Diamond Reporting

800.727.6396 A Veritext Company www.veritext.com

 
rary

N

> WwW

10 |

Lo

12

13

14 |

15
16
Lv

18

19 |

20
21
22
23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 44 of 70

 

 

DR. J. GILL

Page 44

similar to the testimony that you gave or

similar to the report that you gave
this case regarding sudden death fro

cardiovascular disease?

MS. SIMON: Objection.
A. rT don't nmecaLl.
QO. Do you recall the Court f

your testimony had great potential j

here in

»™m

rinding

-o

mislead a jury about causation and invited

the Jury to speculate about the decedent's

death related to an ankle injury?

A. I don't recall any of that,

@.: Do you recall the Court
that Dr.
untethered and invited nothing more
inappropriate speculation about the
of decedent's death?

A. I don't recall that.

Q.

no.

stating

Gill's testimony floated about

than

cause

Do you recall giving testimony

that the individual in this particular case

died from a pulmonary embolism due to a

DVT?
BR. I recall --

pulmonary embolism case but yes,

I think it was a

that’s aii

 

800.727.6396

Diamond Reporting
A Veritext Company

 

 

www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 45 of 70

 

 

 

 

Page 45
1 DR. J. GILL
2 I remember.
3 Oo. Do you recall if that's similar
4 to what you're saying here, like a sudden
5 | death of pulmonary embolism can cause
6 sudden death?
7 A. That's one cause of sudden
8 | death, sure. Pulmonary thrombolic
9 embolism, yeah.
10 QO. You had testified that a
11 severely sprained ankle started a chain of
12| events leading to the DVT? |
13) MS. SIMON: Objection.
14 A. Again, I don't recall all the
15 specifics.
16 | MS. SIMON: Tf you want to put
17 his testimony in front of him rather
18 than summarizing it, I don't think
19 that's -- that may be the better way
20, to go about this. If you'd like him
21 to look at the testimony, I --
22 MR. LAUFER: I'm reading from a
2s court opinion from the appellate
24 division that overturned this case.
25 | They're basing their overturning this

 

 

Diamond Reporting
800.727.6396 A Veritext Company Www. veritext.com
ay WwW N

ao W

10
Ed
12
i3
14
3
16
Ly
18
19
20
21
22

23

24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 46 of 70

 

 

Page 46
DR. J: GILL
case -- I'll give you the cite too so
that you can look it up.
MS. SIMON: I'm suggesting that

if you would like to ask the Witness
questions about it, provide him with
the documents so he can -~-
MR. LAUFER: Well, I mean he
testified in this case so he should
-- if he doesn't remember it, |he can

just say that he doesn't remember.

That's fine.
MS. SIMON: Okay.

Q. Would you agree or disagree
with this: Fatal natural disease i$
different from natural disease?

A. Can you repeat that?

Q. Fatal natural disease is
different from a natural disease, someone
suffering from a natural disease?

A. Yeah, I mean fatal natural
disease is natural disease that causes
death, you know.

Q. Someone could have some gort of
affliction that they're suffering from like

 

800.727.6396

Diamond Reporting
A Veritext Company www.veritext.com

 

 
an ow F&F W NY HF

10
Leh
12
13
14
15
16
17
18
19
20
eu
22
23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 47 of 70

 

Page 47
DR. J. GILL
|
| high bloed pressure but it may not
| necessarily cause their death?
A. That's why we do autopsies and

investigations to try and sort all those
out, right?

QO. Yeah, but in general, you would
agree with that statement?

A. Yeah, people can have multiple
potential causes of death and we need to do
the investigation to figure out what the
actual cause is.

Q. You would agree that the
Findings from the medical examiner, with
regards to the negative toxicology finding,
means that he did not die from anything

related to synthetic cannabinoid use?

MS. SIMON: Objection.
A. No.
QO. So you're disagreeing with Dr.

Hammer's conclusion then?

| A. I'm disagreeing with the way
you phrased it. None were detected but
that doesn't mean -- there potentially

could have been synthetic cannabinoids

 

 

Diamond Reporting

800.727.6396 A Veritext Company Www veritext.com

 
& WW N

4a on ww

o wo @

PZ
13
14
15
16
Le
18
19

20

21)

a
23

24

25

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 48 of 70
| :
age 48
DR. J. GILL
there.
| Q. Well, there could potentially

 

800.727.6396

have been anything in his blood. I

could go theorize till the ends of t

earth. It doesn't necessarily mean

they were related to his death.
A. I didn't say that they we
think he was going to die whether of

had synthetic cannabinoids or not.

were there, that certainly would hay

helped. I think it certainly wouldn

but again, the way you had phrased i

what I took issue with, that it was

negative for synthetic cannabinoids,

wasn't. The ones that they tested £f

they did not detect.

On I'll revisit th

So again,
Merely because someone may have high

pressure, and it's a non-fatal statu

doesn't mean that it suddenly became

2

acute fatal status, is that corrects

MS. SIMON: Objection.

A. Hypertensive cardiovascul

disease is a potentially fatal disea

mean we
he

that

re. rt
not he
If they
e

't hurt

t is

Et

or,

is.
blood
Ss,

an

 

ar

se by

 

Diamond Reporting
A Veritext Company

 

www.veritext.com

 
yo wm & WwW NHN FB

10
11
12
13
14
5
16
17
18
19
20
21
22
23
24
25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 49 of 70

 

Page 49
DR. J. GILL
itself. We see it happen very commonly and
it doesn't mean that -- you can't predict

when it's going to happen but it is a
potentially fatal disease.

': You can't predict when it's
going to happen but you can't predict if
it's going to happen either, would you
agree with that?

A. I can't predict in anyone what
they're going to die from, no.

Q. Let's hope we don't suddenly
find ourselves imbued with that power. I
think that we had talked a little bit about
the blunt force trauma. You would agree
that in Dr. Hammer's autopsy report,
there's no indication that he suffered from
mere minor blunt trauma, she doesn't use
that terminology, does she?

MS. SIMON: Objection, asked
and answered. If you would like him
to review the report and see if that
term is used, we can take a minute

and do that.

 

MR. LAUFER: That's fine.

Diamond Reporting

800.727.6396 A Veritext Company www. veritext.com

 
non wo F&F WwW DN FEF

~]

TL
12
13
14
15
16
7
18
19
20
21
22
23

24

 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 50 of 70
Page 50
DR. J. GILL
A. I don't see the words mild --

 

2) |

she uses the word focal in describing some

of the hemorrhages and she said she

measures them which is, I think,

appropriate but when you're interpreting

the overall picture,
fair to use that term of there were

blunt injuries.

then I think it

is

minor

Certainly these weren't

fractures and lacerations of the aorta and

sorts of things like that.

Q.

cardiovascular system of the report

She also stated under the

that

 

there was no recent thrombosis. Can you
agree with that?

A. Yes, I have no reason toj;/doubt
that.

| Q. What is your understanding of
what thrombosis is?

A. Tt's aw blood elot in the] --
she's talking about in the coronary
arteries.

Q. You would agree that the| sudden
death scenario that you've put forth here
usually involve blood clots, do they not?

=
Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 

 
11
12
13
14
15
16
LT
18
19
20
21
22
23
24
25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 51 of 70

clots, right?

A. Yeah, a thrombus in a
artery is -- certainly can cause
| death, yes.

oO. And that the coronary
are without significant arterial

did you find that significant in

narrowing.

percent arthrosclerotic stenosis

 

left main coronary artery, right?

Page 51
DR. J. GILL
A. No, I'd disagree with that.
QO. But one of these sudden deaths

examples that you gave can deal with blood

coronary

sudden

arteries
sclerosis,

any way?

A. The remaining coronary arteries
are without significant arthrosclerosis but

the left main has a 50 percent blockage

Q. The first one is a slight 50

of the

A. That's what she describes, yes.

CO. Not a major or moderate?

A. She uses slight, correct.

OQ. Do you know what NMS stands
for?

A. Yes.

Q. What is that?

 

Diamond Reporting
800.727.6396 A Veritext Company

www. veritext.com

 
10

11

12

13)

14
Ls
16

17

18
19

20

21 |

22 |

23
24

25

& WW N FHF

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 52 of 70

 

 

 

800.727.6396 A Veritext Company

DR. J. GILL

A. It's the name of the toxicology

-- National Medical Services I believe it

5.8.2

Q. Is that toxicology organization
used by most of the medical examiners
around the country?

A. I don't know if it's used by
most but we certainly use it.

Q. You rely on their findings in
determining aspects of your medical
examining reports, do you not?

A. Yes.

QO. Do you feel that they made any

mistakes with regard to this particylar

autopsy toxicology aspects report?
A. Do I think they made any
mistakes?

OVD Yeah.

A. No, I don't see any mistakes.

I'm not an analytical toxicologist but I

trust their work.

MR. LAUFER: I have nothing

further at this time.

MS. SIMON: If you could

Page 52

just

 

 

Diamond Reporting

www.veritext.com

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 53 of 70

 

ao +1 OF UYU F&F WD NY H

10 |
11
12
13
14 |
15
16
17
18
19
20
21
22
23
24

23

 

Page 53

DR. J. GILL

give us a minute and let me look at
my notes. Just give us five minutes.

(Whereupon, a brief recess was
taken at 10:57 a.m. and the
examination resumed at 11:02 a.m.)

MS. SIMON: Thanks for that.
We don't need to go back on the
record, I think that's it.

(Whereupon, at 11:02 A.M., the
Examination of this witness was

concluded.)

 

 

800.727.6396

Diamond Reporting
A Veritext Company www.veritext.com
o a vn Uu F&F W NY FH

iL
12

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 54 of 70

 

DE OSL A R AT TON

first duly sworn to testify to the

gave the above testimony.

and place specified hereinbefore.

 

13 |

14

15
16
17
18
19
20
21

22

23 |

24
25

Page 54

I hereby certify that having been

truth, I

I FURTHER CERTIFY that the foregoing
transcript is a true and correct transcript

of the testimony given by me at the|time

 

DR. JAMES GILL

Subscribed and sworn to before me

| this day of

 

 

NOTARY PUBLIC

 

 

 

Diamond Reporting
800.727.6396 A Veritext Company

www.veritext.com

 

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 55 of 70

 

 

Page 55

1
2 E xX H fF BIT s
3
4 PLAINTIFF'S EXHIBITS
5 EXHIBIT EXHIBIT PAGE

NUMBER DESCRIPTION
6

Exh 1 Dr. Gill's February
7 5th, 2021 Report 9
8 Exh 2 Office of the Medical

Examiner, City of New

9 York Autopsy Report 23
10

(Exhibits were retained by court reporter)
11 |
12)

INDEX

13

EXAMINATION BY PAGE
14

MR. LAUFER 5
15
16
17 |
18
19
20
21
22
23
24
25

 

 

 

Diamond Reporting
800.727.6396 A Veritext Company WWW. Verilext.com
21

22
23
24
=

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 56 of 70

 

 

CE RT = & Le A Ts

STATE OF NEW YORK )
Sss.:
COUNTY OF KINGS )

I, LENAYA LYNCH, a Notary Pub]
and within the State of New York, d<«

certify:

Page 56

Lic for

» hereby

That the witness whose examination is

hereinbefore set forth was duly swo1

rn and

that such examination is a true record of

the testimony given by that witness

I further certify that I am not

related to any of the parties to this

action by blood or by marriage and that I

am in no way interested in the outcome of

this matter.

IN WITNESS WHEREOF, I have hereunto

set my hand this 24th day of March 2021.

omy Pope

 

LENAYA LYNCH

 

800.727.6396 A Veritext Company

Diamond Reporting

www.veritext.com

 

 
10

11

12

13

14

15

16

17

18

19

20
21

22

23
24

25

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 57 of 70

 

PAGE
|

 

| SUBSCRIBED AND SWORN TO BEFORE ME
THIS

CASE NAME: Morrison, Nicole, Et Al. v. Usa, Et Al.
DATE OF DEPOSITION: 3/24/2021
WITNESSES’ NAME:

LINE (S)
|

DAY OF

Page 57

ERRATA SHEET
VERITEXT/NEW YORK REPORTING, LLC

Dr. James Gill

CHANGE REASON

 

 

Dr. James Gill

5 OD

 

 

(NOTARY PUBLIC)

MY COMMISSION EXPIRES:

 

 

800.727.6396

Diamond Reporting
A Veritext Company Wwww.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 58 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
  

 

 

 

[& - asking] Page |
| & 302's 28:13 | actual 21:25 24:16 | ankle 44:12 45:11
aan? 32 37:24 38:3,13 47:12 nswer 38:16
a 3rd 2:16 acute 30:6 48:22 nswered 49:21
as 2 — 4 address 4:11 orta 50:10
06475 4:13 4 376 administer 3:11 part 39:9
| 1 40th "7.8 administrative pologize 31:4
1 3:17 9:22,25 5 S223 ppellate 43:19
12:15 23:18 55:6 administrator 1:3 45:23
10007 2:17 5 23:22°39:13 2:5 4:18 ppropriate 50:6
10018 2:8 55:14 affliction 35:7 pproximate 8:11
10:03 1:16 50 51:14,16 46:25 pproximately
10:57 53:5 | Sth 9:6,15,24 10:8 | afflictions 36:2 14:13
11:02 53:6,10 55:7 ag 1:5 2:7 rea 14:18 26:12
17 1:84:12 6 agents bed ZeTS 38:18
170 37:11,2538:2 | 6 40:3 41:8 ago 14:20 rm 33:21 34:14
38:9,12 604 2:8 agree 9:14 19:6,14 | arrest 19:18,19,21
18th 14:12 6779 1:8 21:2,9 23:20 24:6 rrhythmia 29:15
t ; 5 | 24:21 25:9,11 30:2,7,14,15 31:3
27:18,22 28:24 31:7 32:25
2 23:6,1255:8 | 7,000 6:15 | 34:16 35:5,17 drrythmia 29:17
20 54:19 57:22 8 37:8,13 38:4 29:22,24 30:12
2010 13:642:20 [ee 5.46 39:17 42:12,17 31:6 33:13
2011 13:10 42:20 46:14 47:8,13 rterial 51:10
42:24 49:9,15 50:15,23 tak 18:3
2014 37:11,20 9) SoH agreed 3:5,20 36:11 42:6,8
| 2015 14:13 28:4 | 97 7-6 air 16:18 50:22 51:9,12
37:17,20,24 38:6 | 98 7:77 | airwaves 16:12 | artery 21:10 30:23
42:25 43:23 a airway 14:21 36:17,19 51:7,18
2021 1:159:6,16 | am. 1:16 53:5,6 16:14 arthrosclerosis
9:24 55:7 56:19 53:10 al 57:2,2 51:13
23 55:9 abe's 14:21 algorithm 15:14 arthrosclerotic
23:40) 14:15 able 15:9 38:8,9 | allow 6:3 51:17
| 24) 15 38:22 39:11 ambulance 17:15 | artifact 26:23
| 24350 56:20 abrasions 34:7 america 1:102:13 | artificial 15:15 |
24th 56:19 abuse 39:10 american 7:13,14 | artificially 16:10
L264. 218 academy 7:13 analytical 52:21 16:18
3 accurate 34:18 anatomic 7:15 scertain 32:6
3/24/2021 57:3 act 6:7 anatomical 30:13 side 11:8
30 3:16 action 56:15 andrew 2:4,9 4:16 sked 49:20
| 302 10:20 activity 18:16 | anemia 13:4 sking 4:19 12:7
|
|
Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com
[aspects - clarify]

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 59 of 70

Page 2

 

aspects 52:11,16

assessing 16:14
assistant 1:10 2:14
assuming 6:25
atherosclerotic
41:8

atrial 31:15
attack 26:2
attempted 35:12
attention 23:5
43:19

attorney 4:17
attorney's 2:11,16
6:7,18 7:23 9:4,10
attorneys 2:5,]2
authorized 3:11

autopsies 5:25
47:4
autopsy 10:12,14

10:15 17:11 23:8
23:11 26:23 30:15
41:20,23 43:2,6
49:16 52:16 55:9
aware 27:24

 

 

 

 

bilaterally 21:10
36:18

billed 6:15

bit 14:18 23:21
37:4 38:18 49:14

blockage 51:14

blockages 16:15

blood 16:9 19:2.4
36:4,5,11 47:2
48:4.19 50:20,25
51:4 56:15

blow 27:9,12

blunt 19:13 22:19
22:22 23:19,23
24:4 25:15,17,19
26:12,20,22 33:8
33:16,24 35:2,3
39:14,19 41:24
42:3 49:15,18
50:9

board 7:9,12,14
7:15 40:12

boarded 7:7

body 24:8 26:5

bureau 1:102:13
10:18

= ]

c

 

| eardiac 12:20

 

ce 2:2,9,17 54:2
56:2,2

called 4:2 6:19
cannabinoid 38:6
47:17
cannabinoids 37:7
37:12,21 38:25
47:25 48:10,15
capacity 5:16 7:22

13:14,17 19:18,19
19:21 30:18 33:25
34:2
cardiovascular
30:19 41:9 42:19
42:23 44:5 48:24
50:13
care 27:25 28:2
career 8:9
carotid 18:3 36:10
36:16,18 42:6,8

 

causes 26:11 35:20
36:6 41:10 46:22
47:10

causing

cavity 15:22

center 10:22

certainly 34:20
48:11,12 50:9
51:7 52:9

certification 3:8

certified 7:9,12
40:12

certify 54:4.8 56:8
56:13

chain 45:11

chambers 2:16

change 37:1957:5 |

check 31:13

chest 12:2] 13:2
15:18,21,22 25:7
27:10,12,13 34:13
34:25

chief 5:17 10:11

children 1:5 2:7

choked 21:4 35:25

14:7,8

 

b | ae case 1:8 6:8 10:12 hronie 14:58
b 55:2 19:8 42:16 43:19 | CAFOMIE bins
‘back 13:615:17 | Dome 18:2120:2.4 | 43.93 44-4.21,25 | 18:25
> ng eee, 20:15,17,21 21:3 at aaah circulation 14:21
BaD 288.380 35:4,9,12 saree eae Ie 14:23 15:9,20
43:23 53:8 brain. 16-9 36:12 cases 7:25 8:9 16:10 ‘a
bag 17:2 Z 3 43:13
, break 5:8 ; j circumstances
ballpark eh6 breath 12:21 13:3 causation, 44:10 4-29
basically 24:8 13-23 cause 19:5,7,17,20 cite 46:2
Sea ee Tb ° | breathing 14:21 Saree eens city 10:10 23:7,10
-4 36: . :25 31: Banh teen
behalf 6:8 : lee 33:23 35:22,25 aa
believe 11:619:3 | QMS! >°: 36:7,14,1744:17 |S Se
42-2] $253 briefly 5:19 45-5.7 473.12 civil 1:22 8:5,8
better 12:11 45:19 | Pruises 34:5 sie Cuming 26:10
big 28:22 Cc in caused 15:3 26:19 eK [sel]
_ bilateral 42:5 ‘ = 39:16 42:4 F
Diamond Reporting

800.727.6396

A Veritext Company

www, veritext.com

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 60 of 70

[clarity - disagree]

Page 3

 

| clarity 9:20
clear 21:13
clearing 16:12
client 14:12 17:20
client's 27:20
clinic 43:21
clot 50:20
clots 50:25 51:5
collapse 33:14,23
34:2 35:6
collapses 34:23
collapsing 28:19
come 14:3
coming 14:10
commission 57:25
common 34:4,22
commonly 49:2
| complete 11:2
41:2
completely 29:9
32:9,17
components 30:18
compressed 20:5
21:7
compression
17:25 20:2,14,18
20:21 35:5,9,11
42:5
_ compressions
15:19,21
concluded 53:12
conclusion 20:8
23:23 24:18 25:21
47:21
conclusions 12:8
condition 18:25
19:2 29:18
conjunction 8:25
connecticut 4:13
5:15,18 6:2 7:18
8:22

 

 

consciousness
32:16

consistent 28:17

context 42:16

| continue 15:9

contributed 39:16
conversation 29:8
convert 15:16

copy 3:14,17

coronary 30:23
50:21 51:6,9,12,18

coroner's 20:11

correct 7:2,3 8:24
9:17 12:23 13:6
13:12,13,15 15:23
19:16 21:5,7,8
25:3,6,24 27:21
33:19 36:13 37:10
37:14 38:14 41:11
42:2.6,10,13,20
43:16,17 48:22
51:21 54:9

correction 1:11
2:14 10:22

correctional 10:23

counsel 3:6,17 5:9

country 52:7

county 56:4

course 5:3 11:11
13:16 19:22 28:7

court 1:2,21 3:13
4:23 5:6 43:20
44:8,14 45:23
55:10

cove 4:12

cover 24:9

covers 24:7

epr 14:14,16,19
15:4,7,8,18 16:13
16:20 17:5 18:14
21:12,14,14 22:4,9

 

34:25 35:3
criminal 8:3,4
currently 5:10,13
ev 43:13

d

d 3:2 4:2 54:2
55:12

date 1:15,23 10:2
23:13 42:25 57:3

dates 13:8 43:9

day 33:5 54:19
56:19 57:22

days 3:16

dead 19:20 30:21
31:7 33:4,7

deal 51:4

death 5:24 7:25
8:8,14 10:17 19:6
19:21 21:4 29:19
29:25 30:6,18,21
30:25 35:25 37:17

39:17 41:10 42:25

44:4.12,18 45:5,6
45:8 46:23 47:3
47:10 48:7 50:24
51:8

| deaths 33:25 51:3

decedent 25:16
36:22 41:25
decedent's 2:7
44:11,18
decedents 1:5

| deep 26:17

defendants 1:12
1:13 2:12,15
definition 26:21
degree 24:3
demonstrated

32:24

department 10:23 |

 

depends 13:17
14:7 25:13 26:6,6
35:18
deposition 1:19
3:8,9,14 11:15
43:12,15 57:3
eprivation 35:21
erive 12:14
escribe 5:19
12:25 14:15 16:2
escribed 26:4
33:7

escribes 34:20
51:19
escribing 24:2
50:3

escription 55:5
etect 27:23 31:5
31:11 38:8,9
48:17

etected 33:13
37:7 47:23
eterminations
28:8
etermining 52:11
iagnose 39:12
iagnosed 13:5
iagnosis 19:9
23:18 24:16,18
iagnostically
31:5

ie 32:2 33:14
41:17 47:16 48:9
49:11

ied 36:22 44:22
ies 31:20 32:16
ifferent 8:20
12:17,18 37:12,23
46:16,19
disagree 24:23
29:20 46:14 51:2

 

 

800.727.6396

Diamond Reporting
A Veritext Company

www.veritext.com

 

 
 

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21

Page 61 of 70

 

[disagreeing - find] Page 4
disagreeing 47:20 | drafting 11:11 | enlargement expertise 14:18
47:22 39:24 29:14 38:18 39:3,8
disclosure 10:25 draw 23:5 43:18 entire 19:8 24:8 expires 57:25
| disease 14:930:16 | drive 4:12 42:16 explain 30:14,17
30:20,22,23,24 drop 30:21 33:4,7 | errata 57:1 30:20

41:9 44:5 46:15
46:16,18,19,20,22

 

dropping 31:7
drugs 27:20,23

 

especially 32:3
esq 2:4,9,17,20

 

extent 30:17
externally 18:8,17 |

 

46:22 48:25,25 | due 25:19 44:22 essentially 10:13 extremities 23:20
49:5 duly 4:3 54:5 establish 15:14 24:7,10,10,12
diseases 41:17 56:10 estate 1:4 2:64:18 S317
distention 22:2,14 | duties 5:21,23 et 57:2,2 | eyes 22:7 35:15
district 1:2,22:12 | dvt 44:23 45:12 event 13:18 34:2 42:12
division 45:24 _dying 35:18 events 45:12 f
rrr og eR a Er ECE
: ° ‘ e 2:2,2 3:2,2 4:2 King fact 6:6 25:16
20:20 46:7 ‘ ; . evidence 19:12 ;
54:2 55:2,12 56:2 factors 26:7
doe 1:1] 2:15 s 26:17
doing isa1ieae |. °°" 13:8 30:22 | facts 41-16
omg 12:11 102 | earlier 20:11 SOE re fair 28:10 43:10
16:21 18:16 . examination 4:6 ies
earth 48:6 50:8
dollars 6:15 +: 53:6,11 55:13 ; 7
doubt 50:16 effect 3:12.15 56-9.11 falling 34:22
A either 15:1617:25 | °°? falls 33:25
dozens 8:17 - examined 4:5 - ;
49:8 : familiar 40:15,18
dr 1:20 4:1,14 5:1 : examiner 5:17 . ;
ekg 31:8,10,16 far 6:14 18:5
5:10 6:1 7:1 8:1 . 10:11 23:7,10 : .
9:1.23 10:1 11:1 32:3,9,18,24 33:4 40-17 47-14 55:8 fatal 29:15 46:15
“> : : ekg's 33:3 i : . 46:18,21 48:20,22
12:1 13:1 14:1 examiner's 25:22 t ;
ISD 17-4 | BOW, Shebee 26:10 34:17 39:18 | see
, , , 34:12,21,23 “ : : fbi 10:20
18:1 19:1] 20:1 a ‘ examiners 52:6
electricity 15:18 od. february 9:6,15
21:1 22:1 23:1 16:6 | examining 28:5 9-23 10:8 55-6
sion t on] embolism 44:22 | OI federal 1:10,22
sani wied eel 44:25 45:5,9 acai A 2:13
peas employed 5:11,14 | °X°CUHve © feel 52:14
33:1 34:1 35:1 i 1:12 2:13 fell 29-3.8
36:137:138:1 | nb overs © exertion 133,23 | wo
39:1 40:1,4,10 mle exh 55:68 | erillation 31:15
en t 7:23 | ay fi 47:11
41:1.42:143:1 | Employment 729 | exhibit 9:19,22,25 | penn 1
44:1,15 45:146:1 | oo yaq7 23:12 55:5,5 filing 3:7
47:1,20 48:1 49:1 ; exhibits 55:4,10 s 4
endotracheal . final 19:9 23:17
49:16 50:1 51:1 17:10.12 existed 25:23 24:18
52:1 53:1 54:15 | ends 48:5 expert 11968 | find 28:16,21 29:6
99:6 57:3,21 49:13 51:11
Diamond Reporting
800.727.6396 A Veritext Company Www.veritext.com

 
mm |

first

Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 62 of 70

[finding - hours]

Page 5

 

finding 37:5 44:8
47:15

findings 41:23
47:14 52:10

fine 5:10 9:13
12:19 46:12 49:25

4:3 5:5 17:4
23:18 51:16 54:5

fit 28:23

five 12:22 24:21
34:11 53:3

floated 44:15

floor 2:16 34:3

focal 50:3

focused 12:20

follow 14:20

follows 4:5

force 3:15 19:13
22°22: 23:19 23:15
25:17,19 26:12,13
26:20,22 33:8,16
35:3 39:19 41:24

 

fracture 21:3 27:2
fractures 23:2
34:6 50:10
frankly 25:19 27:2
27:3

frequently 42:15
front 45:17

full 29:8
further 3:20 52:24
54:8 56:13
furtherance 10:7
| 39:24

 

 

g 4:2

gap 43:5

general 5:22 14:20
25:25 28:3 38:13
47:7

generally 8:4 28:7
35:8,10,14,17

gentleman's 32:23

| getting 12:9 14:17

 

gill's 9:23 44:15
55:6

give 46:2 53:2,3

given 8:7 54:10
56:12

giving 43:25 44:20

go 5:3 12:6 14:3
15:11 16:21 24:17
29:12 39:13 40:3
45:20 48:5 53:8

goes 32:14

going 5:39:11
12:7 14:9,10
19:20,21 23:5
27:9 28:21 32:19
36:11 43:11 48:9
49:4,7,8,11

good 4:14,15

grant 1:4 2:64:19
11:24 13:21 17:5
19:3 21:21 28:18

 

29:16 39:20 41:14 |

 

| happened 21:25

32:19
head 4:23 23:19
24:7 33:16 34:3
36:4 39:15
alth 10:19,24

es 5:2

eart 15:17 16:4,7
16:11 18:25 26:2
29:14 30:22,24
31:6,13,16 32:4,7
32:25 36:6 42:24
43:8
held 1:22
helped 48:12

 

| Hemorrhage 20:16

24:19,21 25:2,5,8
26:3,9 33:20
34:25 35:11 42:7
hemorrhages
21:10 22:6,20,21
25:23, 35:15 39:15

 

 

42:3 49:15 38-17 grant's 15:2,2 20:4 | | 42:11 50:4
forcibly 17:8 al 1-20 41.10.14 28:6 32:23 42:19 | hereinbefore
forearm 24:19,20 | © ai tne erat || aaah 54:11 56:10

34:10 9-1 10-1 11-1 12°] great 44:9 anor 56:18
foregoing 54:8 13:1 14:1 15:1 “| greater 23:21 igh 19:2,4 47:2
forensic 6:25 7:5 16-1 17-1 18-1 greco 43:20 48:19

7:15 39:9 40:13 Ange, aaa. ground 29:4 ired 6:3,6

; 19:1 20:1 21:1 z :
forensics 7:9 92+] 23:1 24:1 guardian 1:4 2:6 istory 12:20 13:2
form 3:21 4:22 35-] 6-1 27-1 guess 9:13 13:23 30:5 32:4
10:17 11:4 12:24 28-1 29-1 30°] h 32:23,24 42:23
; eas 31:132:133:1 | h 26:9 55:2 ae
i 34:1 35:1 36:1 half 24:25 aD Ie
| forth 16:9 21:16 37-1 38:1 39:1 | hammer's 47:21 its 34:23
| 38:24 50:24 56:10 40:1 AL 4-1 49:16 ooked 31:9 32:3
found 14:12 17:4 : : : ; : ope 49:12
43:1 44:1] 45:1 hammers 40:18 :
17:11 20:5 27:20 . ' . . ospital 10:16,18
46:1 47:1 48:1 hand 56:19
38:11 : ‘ : : 17:13,16
fi 75:4 43:5 49:1 50:1 51:1 hands 16:4 h 14:13
EE etre: 52:1 53:1 54:15 | happen 21:1727:5 | [°™S
L. 57:3,21 49:2.4,7,8
Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 63 of 70

[hua - little]

Page 6

 

 

hua 40:5,11

hurt 48:12

hyoid 18:21 20:2,4
20:15,17,21 21:2
35:4,9,12
hypertensive

30:19 41:8 48:24 |

I

identification 10:2

23:13
identify 38:20,22
illinois 43:20
images 10:14
imbued 49:13
inappropriate
44:17
inch 24:21,25 25:4
25:8 26:18
inches 34:1]
incident 10:21
11:18 12:23
include 26:14,16
includes 21:15
including 10:14
inconsistencies
28:17,21
inconsistency 29:4
inconsistent 29:6
indicate 31:2]
indicated 30:9
indication 29:16
32:22 49:17
individual 44:2]
individuals 33:6
information 11:3
12:12 17:18
ingested 39:7
initially 16:15
17:4,9
injuries 15:3
22:20 23:24 24:4

 

25:12 33:24 34:21

j

known 37:12 |

 

 

35:2 36:15 39:14
50:9
injury 26:22 27:15
33:23 34:22 44:12
inmate 10:21
28:25 29:2,7
instance 20:6
22:23
instituted 17:5
instructions 5:2
interested 56:16
interfering 36:5
intermittent 13:2
14:2
interpret 39:12
42:15
interpreting 50:6
interrupting 31:4
interruption 36:3

j 4:1,2 5:1 6:1 7:1

8:1 9:1 10:1 11:1
12:1 13:1 14:1
15:1 16:1 17:1
18:1 19:1 20:1
21012271 23:1
24:1 25:1 26:1
27:] 28:1 29:1
30:1 31:1 32:1
33:1 34:1 35:1
36:1 37:1 38:1
39:1 40:1 41:1
42:1] 43:1] 44:1
45:1 46:1 47:1
48:1 49:1 50:1
51:1 52:1 53:1

james 4:10 54:15
57:3,21

 

5 jane 1:1] 2:14
intravenous 33:22 | jennifer 2-17
intubated 21:21 40:18
intubating 18: | john 1:11 2:14
intubation 21:15 judge 3:13
ote july 7:6
Miveehe sein | jurisdictions 8:20
eee jury 44:10,11
Investigations so
5:25 47:5 k
investigative keep 16:7,9
10:20 kerns 1:1] 2:14
invited 44:10,16 kind 8:2 28:9
involve 50:25 29:17,18 31:15
irregular 32:11,15 | Kinda 12:6
issacharoff 2:20 | Kinds 28:8
issue 48:14 kings 56:4

issues 12:21 13:14
13:21 32:4 42:19

 

know 4:25 8:16
14:17 17:3 21:20
21:25 23:15 24:15
27:3 34:21 40:4
46:23 51:22 52:8

 

l

 

1 3:2,2 4:2,2 40:18

54:2
lab 38:19
labs 38:5
lacerate 27:7,9
laceration 26:18
26:21,25 27:17
34:4
lacerations 34:6
50:10
large 26:10 34:12
lateral 25:7 34:13
laufer 2:4,9 4:7,16
9:21 12:5 23:4
31:24 45:22 46:8
49:25 52:23 55:14
law 2:4
leading 45:12
lee 1:1] 2:14
left 24:19,20 25:4
26:18 34:10,12
51:14,18
legal 1:4 2:6
lenaya 1:23 56:6
56:21
letter 26:9
level 27:14
licensed 7:17
lied 41:4
life 13:16 14:6
light 32:12
line 33:22 57:5
list 12:14
listed 11:8 12:13
13:22 43:14
little 14:17 23:21
28:21 33:20 37:4
38:17 49:14

 

 

800.727.6396

Diamond Reporting
A Veritext Company

www. veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 64 of 70

[llc - number]

Page 7

 

lie 57:1

lobe 26:19
located 18:3
long 6:24 7:4
look 19:8,16 24:16
39:21 41:20,21
45:21 46:3 53:2
looking 9:14 28:22
30:13,16 38:21
41:18

looks 24:20

loses 32:15

| lower 26:19

lucas 2:20

lucid 36:22

lung 26:18,25 27:7
27:9

lungs 16:18

m

lynch 1:24 56:6,21 |

 

m 4:2 24:17 26:4
machine 32:3
main 51:14,18
| maintain 14:22
15:19
maintained 16:10
major 51:20
making 16:14 28:8
malpractice 8:14
8:15
march 1:15 56:19
mark 9:19,21 23:6
marked 9:24
23:11
marriage 56:15
mask 16:25 21:23
masked 17:8
materials 9:3,9
matter 5:3 9:2
| 19:3 31:25 41:18
56:17

 

 

matters 6:3 8:3
mean 8:14 12:3,16
14:18 15:13,25

18:7 19:4,11
20:18 21:14 24:2
24:3 25:13 27:4,8
31:8 33:18 34:16
38:20 41:13,16
43:2 46:8,21
47:24 48:4,6,21
49:3

means 15:8,21
16:2,3 19:19
47:16

meant 31:12

measures 50:5

medic 17:15

medical 1:19 5:17
10:11,17,19 12:20
12:25 13:22 20:9
23:7,10 25:22
26:10 30:4,9,11
34:16 36:25 37:3
40:17 42:18,23
43:4 47:14 52:3,6
52:11 55:8

medicine 7:17,19
43:21

memos 10:22

mention 17:7

| mentioned 41:7

mere 49:18

merely 18:24 21:6
48:19

metropolitan
10:21

mild 50:2

minor 1:5 2:7
22:19 23:23 39:14
39:20 49:18 50:8

minute

32:18
49:23 53:2
minutes 53:3

misinterpret
41:23

mislead 44:10
misrepresented
41:4

mistakes 52:15,18
52:20

moderate 51:20

| morning 4:14,15

morrison 1:3 2:5
4:17 57:2

mother 1:4 2:6

mouth 16:24,24
17:19,19,22,22,24
17:24 18:6,6,9,9
18:15,15 21:18,18

multiple 27:14
47:9

murder 8:16

murdered 19:11

muscle 22:7 24:19
24:20 34:11 35:16

 

n

 

 

n 2:23:2 54:2

55:12
name 4:8,16 52:2
S23
narrowing 51:15
national 52:3
natural 46:15,16
46:18,19,20,21,22
naturally 13:25
nature 12:22 39:7
necessarily 14:6

19:5 20:17 21:3

27:11 41:13 47:3
48:6

 

Toae 38:11
ek 15:2 18:2

22:2,14 23:19

24:7

need 16:6,16,17
19:8,15 21:3

27:12 41:21 42:15 |
47:10 53:8
negative 27:19
47:15 48:15
europathology
10:12

ever 33:13

ew 1:2,24 2:8,8
2:12,17,17 4:4
7:18,20 8:22
10:10,18,22 23:8
23:10 25:21 39:17
40:12 55:8 56:3,7
57:1

nicole 1:3 2:5 4:17
57:2
mms 38:5,21 51:22
jon as 4:22

4

|

-~

 

on 48:20

ormal 13:11
15:17 32:9,13,20
33:3,4

notary 1:24 4:4
54:22 56:6 57:25
a 4:20

otes 10:13,15
11:10,14,17 20:10
53:3

fot 20:13 23:17

 

oticed 43:13
umber 23:18,22
37:6 39:13 55:5

 

 

800.727.6396

Diamond Reporting
A Veritext Company

www.veritext.com

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 65 of 70

[o - pumping]

Page 8

 

0

 

 

 

o 3:2 54:2
oath 3:12
objection 11:25
12:24 18:10 23:25
24:14 31:18 33:10
38:15 44:6 45:13
47:18 48:23 49:20
objections 3:21
obvious 5:20
obviously 14:19
occur 22:4,8,11,15
occurred 11:23
30:6 34:18
occurs 21:11
ocme 10:16
office 2:4,11,16
5:24 6:7,18 7:24
9:4,10 10:11 23:7
2379 25:22 26:11
55:8
officer 1:11 2:14
okay 10:6 46:13
old 4:12
one's 19:5
ones 28:6 38:8,13
48:16
opine 14:24
opinion 22:19 30:4
35:8 40:10 41:15
45:23
opinions 9:5 12:9
29:12
order 1:21 21:4
organization 52:5
original 3:9,17
orthopedic 43:20
otter 4:12
outcome 56:16
outside 8:22 39:2

overall 50:7
overturned 45:24
overturning 45:25
oxygen 35:2]
oxygenation 14:23

performs 14:16
pericardial 26:18
pericarotid 21:10
periodically 32:6
person 17:16

 

p

32:15 34:23

 

 

p 2:2,2 3:2
page 12:15 23:18
55:5,13 57:5
paid 6:10,13
pain 12:2] 13:2
paragraph 40:3
41:7
part 16:13,19
18:15,18,22
particular 9:2
11:18 20:5 43:23
44:21 52:15
parties 3:7 56:14
parts 12:17,18
passed 41:14
passing 30:8
pathologist 6:25
7:5,10 40:13
pathology 7:14,15
31:16 39:10
patient 15:10
pe 43:21
people 30:21 32:8
33:3,24 35:5
38:21 39:10 41:17
47:9
percent 51:14,17

perform 5:24 15:7

18:9
performance 15:3
22:4,9
performed 14:14
17:20
performing 17:23
18:14,16 21:12

person's 16:17
personnel 36:25
37:3
petechia 35:19
36:6,17
petechial 22:6
35:15 42:11
phrase 27:25
phrased 47:23
48:13
picture 19:16
28:22 41:19 50:7
place 34:6,22
54:11
placed 17:25
21:24
plaintiff 1:6,21
10:24
plaintiff's 9:22.25
23:6,12 40:4 55:4
plaintiffs 2:5
please 4:8,20 5:4
plourde 1:11 2:14
point 20:24 31:22
possible 27:4
potential 19:7,10
44:9 47:10
potentially 21:15
47:24 48:3,25
| 49:5
| power 49:13
| practice 7:17
(ere 7:19
predict 49:3,6,7
49:10

 

| privately 6:3

| properly 14:15

|preorbital 35:16 |
preparation 11:15 |
presbyterian |
10:18
present 2:19
pressure 15:22
18:4,8,17,20 19:2
19:4 36:10,16
47:2 48:20
pretty 41:2 42:14
prevent 36:11
previous 43:13
prior 7:22 12:23
28:18 30:8 31:7
37:25 43:11,15
prison 21:22
prisoners 28:14
36:23
prisons 1:10 2:13
10:19

probably 4:25
6:14 8:17 32:19
33:21 34:17 43:10

problem 32:1]

procedure 1:22

proper 15:8

15:7
property 1:52:7 |
protocol 15:14 |
provide 46:6
provided 9:2,9
10:9
public 1:24 4:4
54:22 56:6 57:25
pulmonary 44:22
44:25 45:58
pump 16:4
pumping 16:8,8

 

 

 

800.727.6396

Diamond Reporting
A Veritext Company

www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 66 of 70

[pursuant - shoulder]

Page 9

 

pursuant 1:21
pushing 16:8

 

 

 

referred 13:20
regard 11:20,23

 

respect 40:14,24

| respective 3:6

ring 26:8
rings 42:9

 

 

 

 

 

 

| put 16:25 17:9,13 13:14,21 22:22 respiratory 15:15 | roberto 1:4 2:6
18:4 19:8 33:22 27:19 28:9 37:20 | responders 17:4 4:18
45:16 50:24 52:15 response 5:6 i 1:22
putting 15:22 18:7 | regarding 4:20 responses 4:21 un 28:5
18:17,20 41:19 11:23 13:20 42:18 | responsibilities s
q 42:24 43:7,8 44:4 | 5:21 t 4919015302 |
question Say | TRETae aE rest 145 4:2 55:2 57:5
20:22 31:21 32:21 related 44:12 restart 15:23 mples 38:23
: ; . P
32-22 38:16 42:4 | 47:1748:756:14 | lol shrek 4:13
questions 4:19,21 pelatian'- 8:0 restarting 16-6 aying 33:12 36:21
12:8 46:6 rely 52:10 result 22:8,16 45-4
; : | remaining 51:12 resumed 53:6 ;
quite 12:2 Fa scalp 22:20,22
remember 43:3 resuscitation 39:15
PoE FAD GIO T 16:24 17:19,22,24 | | nario 50:24
r 2:23:24:254:2 | repeat 46:17 18:9,15 21:18 Tae ai Skt
56:2 rephrase 12:10 35:13 oe rere
radiographs 10:15 | report 9:6,15,24 | retained 6:9,20 Tae oo
read 17:18 10:8,12,12,17,21 7:24 55:10 li 3-7
|reading 45:22 11:5,12 12:4,6,15 | retention 6:11 eee
aaa : gee 26:24 30:14,15
ready 10:4 23:15 12:18 13:7 14:25 | returning 36:5 33:73 34:4.24.25
23:16 17:6 20:11 23:8 review 9:4 11:18 39:10 42:14 49-2
really 27:2 23:11,22 27:19 20:9,20 29:22 49-92 50:25:20
realm 8:5,8 34:17 37:5 38:7 30:8 42:22 49:22 | Jone 17-91,
reason 5:924:23 | 39:18,22,23,24 _| reviewed 10:7 Re ee
50:16 57:5 40:25 41:5 43:26 | 11:4,2128:13 | ing
recall 6:22 13:8 44:3 49:16,22 39:23 42:18 Tee at ios
17:7,21 20:23,24 | 50:13 52:16 55:7 | revisit 48:18 Las ak.
21:23 43:9,22,25 | 55:9 revolving 7:24 | tn 1993
44:7,8,13,14,19,20 | reporter 4:235:6 rhythm 15:17,23 | Papog'59.3,
44:24 45:3,14 10:3 23:14 55:10 16:5 31:13 32:7 | be 56-1019
recess 53:4 reporting 57:1 32:12,13)15.20 [4 hc.
recognized 41:9 | reports 9:12 10:16 | rib 27:2,14 aa:
record 4:9 9:14 10:20 20:10 52:12 | ribs 27:6 Denar 609
53:9 56:11 represent 4:17 right 9:15 12:5,10 be Shia
records 10:17,20 | 14:11 13:5 19:23 24:19 | Pe ao.0y
29:22 30:9,12 require 17:25 24:25 25:7 27:25 less
42:18,23 43:4 reseryed 3:22 30:6 31:2 34:12 th ld 99-25
refer 9:1139:18 | resolve 13:15,24 | 34:1335:17.21 | J 504 34-1994
37:9 47:6 51:5,18 meets
Diamond Reporting
800.727.6396 A Veritext Company www.veritext.com

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 67 of 70

 

{show - things] Page 10
Show 19:1229:23 | speculation 44:17 | substrate 30:13 t

32:19 spoken 38:21 sudden 29:25 J . Say
showed 43:3 sports 43:2] 30:17,21,25 31:3 “oe siies
showing 30:12 sprained 45:11 32:1441:1044:4 | tone 4-93.5-6.8
side 18:2 ss 56:4 45:4,6,7 50:23 11:10.1449-23 |
signature 56:20 | staff 10:22 51:3,7 taken 1:2053:5 |
signed 3:10,12,15 | standard 27:24,25 | suddenly 33:14,15 talk 37-4 ;

significant 25:12
25:14 29:4 42:13
§1:10,11,13

silent 29:10

similar 29:18

| 38:12 44:2.3 45:3
simon 2:17 9:18

11:25 12:24 18:10

33:10 38:15 44:6
45:13,16 46:4,13
47:18 48:23 49:20
52:25 53:7
sinus 15:23
sitting 28:25
slight 51:16,21
slumped 29:2,10
soft 22:7 25:7
34:13 35:16 42:12
someone's 13:16
22:12
sorry 7:14
sort 17:23 46:24
47:5
sorts 50:11
southern 1:2 2:12
speak 5:8
specifically 13:19
15:12 20:25
specifics 45:15
specified 54:11
| testy 24:13

 

speculate 44:11

23:25 24:14 31:18 |

 

38:5
Standing 29:3
stands 51:22
start 11:20 12:7
29:13
started 45:11
State 1:24 4:4.8
5:15,18 6:2 7:16
10:23 29:14 56:3
56:7
stated 20:10,20

22:18 23:21 28:12 |

37:6 41:10 50:12
statement 19:6
28:11 37:13 47:8
statements 28:14
28:18 36:23
states 1:2,10 2:11
2:13 6:7,18 7:16
7:23 9:3,10
stating 29:9 44:14
status 48:20,22
stenosis 51:17

| Stipulated 3:5,20

straining 35:24
strangled 22:12,16
strangulation
19:14,17,22,25
26:15 36:7
street 2:8,16
stress 13:11
struck 27:5,13
subscribed 54:18
57:22

 

35:6 48:21 49:12

suffered 19:3,13
25:16 39:19 41:25
49-17

suffering 29:16,21
29:23 30:7 31:14
32:25 46:20,25

suffers 26:2

suggesting 46:4

suite 2:8

summarizing
45:18

supply 36:4

sure 8:13 9:11
12:2 16:15 19:10
22:25 25:18 31:9
39:12 45:8

surface 26:25

surrounding

41:22

switch 32:13

sworn 3:10 4:3
54:5,18 56:10
57:22

symptomatic
32:10

synopsis 11:22
12:3,14

synthetic 37:6,12
37:21 38:25 47:17
47:25 48:10,15

system 15:15
27:20,23 50:13

talked 49:14
talking 13:18,19
18:11,12 21:14,17 |
24:4 30:4 31:19
31:22 33:20 34:5
34:7,14,15 37:22
50:21
technically 33:19
technique 14:16
tell 9:8 10:6 11:22
temporal 22:3,15
term 49:23 50:8
terminology 49:19
terms 39:5,6
test 13:9,11 37:8
38:2,11,20 39:11
tested 37:24 38:3
38:14 48:16
testified 4:5 8:19
45:10 46:9
testify 6:19 54:5
testifying 43:22
testimony 8:7
43:12,15,25 44:2,9
44:15,20 45:17,21
54:6,10 56:12

| testing 37:19,20

| 37:25 38:6

tests 28:4

thanks 53:7

| theorize 48:5

thing 8:14

| things 12:22 13:24
19:23 37:23 39:7

 

 

 

800.727.6396

Diamond Reporting
A Veritext Company

WWww.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 68 of 70

 

[things - york] Page 11
50:11 transcript 54:9,9 | unprotected 33:24 | 56:12,18
think 6:14 7:78:2 | trauma 19:13 unsigned 3:14 witnesses’ 57:3
8:3 20:7 22:24 | 22:22 23:19 25:17 | untethered 44:16 | word 50:3
26:22 28:10,20,22 25:19 26:20,22 unusual 33:2 words 50:2
33:18 37:2,22 33:8,16 39:19 usa 57:2 work 40:14,16,24

38:17 41:3 43:14

| 44:24 45:18 48:9
48:12 49:14 50:5
50:7 52:17 53:9

thrombolic 45:8

thrombosis 50:14
50:19

thrombus 51:6

tier 14:14

till 48:5

time 1:16,23 3:22
5:7,7 29:18,23
31:22,24 52:24
54:10

times 6:22 8:12,18
27:14

tissue 22:7 25:8
35:16

tissues 34:13
42:12

today 11:15

torso 23:19 24:7
27:14 33:17

totally 32:13

tough 38:23

toxicologist 52:21

toxicology 10:16
27:19 28:9 37:5,8
38:19 47:15 52:2
52:5,16

trachea 18:8,17
36:19

tracheal 18:4 26:8
42:9

training 14:19

 

 

41:25 42:3 49:15
49:18

| treadmill 13:9

trial 3:22 43:22

true 54:9 56:11

trust 52:22

truth 54:5

try 14:22 15:16,19
17:2 38:22 47:5

trying 16:3,7

tube 16:25 17:8,10
17:12 21:24

turn 43:11

turning 32:12

two 30:18,24
37:22

type 8:14 21:23
25:15 26:3 27:15
28:4 34:22 35:7
43:7

types 9:3 13:21,24

u
u 3:2
ultimately 17:9
unconscious 14:12
understand 20:19
23:4 25:20 30:3
32:17 34:9 37:16
38:10
understanding
15:6 50:18
unexpected 30:25
united 1:2,10 2:11
2:13 6:7,17 7:23
9:3,9

| use 12:14 38:5,6

39:6 47:17 49:18
50:8 52:9

52:22
worked 6:17 40:7
40:21

 

 

 

uses 50:3 51:21 riting 10:8
usually 17:13 dL aaatil 7:25 8:8
21:11 35:6 50:25 8:13

Vv x
vi 57:2 MH 1:3,13 55:2,12
vacuum 41:2] y

varied 12:16
variety 16:23
various 8:19 41:24
veins 22:3,15
ventilate 15:10
ventilation 14:22
15:15

verbal 4:22
veritext 57:1
vessels 22:3,15
victim's 18:2

 

30:24 36:2,14

witness 1:20 3:10

 

Ww

wait 5:4

waived 3:9

want 5:89:18 12:5
45:16

way 26:3 45:19
47:22 48:13 51:11
56:16
ways
went 12:17
west 2:8
whereof 56:18

16:23

 

3:16,18 4:3 28:13
46:5 53:11 56:9

| yeah 8:3,15,17

13:9 14:9 28:20
29:25 32:8 39:9
45:9 46:21 47:7,9
51:6 52:19

year 37:17 43:5
years 12:22 14:20
yep 10:5

york 1:2,25 2:8,8
2:12,17,17 4:4
7:18,20 8:23
10:10,18,22 23:8
23:10 25:21 39:17
40:12 55:9 56:3,7
57:1

 

800.727.6396

Diamond Reporting
A Veritext Company

www.veritext.com

 

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Page 69 of 70

 

 

Federal Rules of Civil Procedure

Rule 30

(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the
deponent or a party before the deposition is
completed, the deponent must be allowed 30 days
after being notified by the officer that the
transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to
sign a statement listing the changes and the
reasons for making them.

(2) Changes Indicated in the Officer's Certificate.
The officer must note in the certificate prescribed
by Rule 30(f) (1) whether a review was requested
and, if so, must attach any changes the deponent

makes during the 30-day period.

DISCLAIMER: THE FOREGOING FEDERAL PROCEDURE RULES
ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019. PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.

 

 
Case 1:17-cv-06779-RA-DCF Document 92-7 Filed 08/05/21 Pa

ge 70 of 70

 

 

VERITEXT LEGAL SOLUTIONS

COMPANY CERTIFICATE AND DISCLOSURE STATEMI

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and cq
transcript of the colloquies, questions and ay
as submitted by the court reporter. Veritext ]
Solutions further represents that the attached
exhibits, if any, are true, correct and complé

documents as submitted by the court reporter 4
attorneys in relation to this deposition and t

the documents were processed in accordance wit

our litigation support and production standargq

Veritext Legal Solutions is committed to maint
the confidentiality of client and witness infq
in accordance with the regulations promulgated
the Health Insurance Portability and Accountak
Act (HIPAA), as amended with respect to protec
health information and the Gramm-Leach-Bliley
amended, with respect to Personally Identifiak
Information (PII). Physical transcripts and e3
are managed under strict facility and personn¢
controls. Electronic files of documents are sj
in encrypted form and are transmitted in an e]
fashion to authenticated parties who are perm)
access the material. Our data is hosted in a }
SSAE 16 certified facility.

Veritext Legal Solutions complies with all fed
State regulations with respect to the provisi¢
court reporting services, and maintains its né
and independence regardless of relationship 0}
financial outcome of any litigation. Veritext
adherence to the foregoing professional and e'
standards from all of its subcontractors in fl
independent contractor agreements.

Inquiries about Veritext Legal Solutions’
confidentiality and security policies and pra¢
should be directed to Veritext's Client Servi
Associates indicated on the cover of this doc}
at www.veritext.com.

ENT

mplete
swers
egal

l
te
nd/or
hat

h

is.

raining
rmation,
1 under
bility
tted
Act,
ple
chibits
pl access
rored
hcrypted
Ltted to

as

Tier 4

Weral and
pn of
butrality
r the
requires
thical
neir

ctices
res
yment or

 

 

 
